Citation Nr: 0639947	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  00-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1958 to March 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDING OF FACT

The veteran does not currently have any residuals of exposure 
to asbestos.


CONCLUSION OF LAW

Residuals of asbestos exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2001, June 2003 and December 2003 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  Notice in this case also included a letter in 
March 2006 with information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The initial duty to assist 
letter was not provided prior to the adjudication of the 
claims; however, the veteran was later provided adequate 
notification and allowed a period of time to submit evidence, 
and the claim was subsequently readjudicated.  The veteran 
has not claimed any prejudice due to the timing of the 
letters.   The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He did not appear for 
a hearing in August 2006, and did not request that it be 
rescheduled.  He has been afforded VA examinations, and 
relevant medical opinions have been given by the examiners.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The veteran contends that he is entitled to service-
connection for asbestosis.  He asserts that during service he 
worked with gaskets which contained asbestos.  He also 
reported that he also had to remove pipe and duct insulation 
that contained asbestos.  He asserts that although he also 
had post service exposure to asbestos, the in service 
exposure played a role in the development of his current lung 
disease.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The veteran contends that service connection should be 
granted for residuals of asbestos because he was exposed to 
that substance during service.  The veteran's service 
personnel records show that his duties in service included 
being a heavy and light vehicle driver, being a ward 
attendant at a hospital, and being a power man and power 
generator specialist.  

Significantly, however, the preponderance of the evidence, 
including the veteran's service medical records and post 
service medical records, weighs against a conclusion that he 
has a chronic lung disorder which resulted from exposure to 
asbestos in service.  

The report of a service medical examination conducted in 
January 1966 for the purpose of his separation from service 
shows that clinical evaluation of the lungs was normal.  A 
chest X-ray taken at that time was also negative for 
abnormality.

The earliest medical records containing any indication of the 
presence of lung problems are from many years after 
separation from service.  The Board has noted that a letter 
dated in January 1994 from Kaye H. Kilburn, M.D., of the 
Workers' Disease Detection Services in Claremont, California, 
reports that the veteran had an X-ray which showed evidence 
of changes in the lung tissue which indicated asbestosis of 
the lung.  A radiology report dated in August 1997 which was 
prepared for a law firm indicates that the veteran had mild 
interstitial and pleural changes which would be consistent 
with mild asbestosis given a history of asbestos exposure.  
Similarly, a letter dated in October 1998 from Richard C. 
Tannen, M.D., indicates that the veteran had asbestosis and 
asbestos related pleural disease on the basis of occupational 
exposure in duration and latency, chest radiographic criteria 
for asbestos related pleural disease and interstitial 
fibrosis, rales on physical examination, and decreased oxygen 
saturation.  He reported had a history of exposure to 
asbestos during service when installing gaskets, and for the 
next 17 years when he worked as a mechanic and welder in the 
installation and repair of power generators.  It was noted 
that he worked in various ambients, including the Tennessee 
Valley Authority and an aluminum plant, and repaired 
furnaces, installed asbestos clutches and asbestos brakes, 
and worked in the same general area as other trades such as 
insulators working with asbestos products.  A cover letter 
reflects that this evaluation was prepared for an attorney.  

The Board has noted that as record dated in January 1995 from 
a private physician indicates that the veteran had an 
impression of (1) bronchospasms; and (2) history of asbestos 
exposure with a diagnosis of asbestosis being made prior to 
coming to this office.  However, that record also indicates 
that the veteran had a history of smoking 2 to 4 packs of 
cigarettes a day for many years.  An X-ray report dated in 
November 1995 reflects that the veteran was X-rayed for the 
purpose of asbestos screening, but the impression was "No 
evidence of active pulmonary disease."  

The report of a respiratory disorders examination conducted 
by the VA in January 2003 shows that the examiner reviewed 
the veteran's claims file and noted that he had a history of 
probable exposure to asbestos, including being in the 
military where he may have had some exposure.   In addition, 
the examiner noted that the veteran smoked several packs a 
day for 30 to 40 years.  Following examination and review of 
medical records, the VA examiner concluded that the evidence 
for asbestosis related lung disease was inconsistent.  He 
noted that both Dr. Bailey at the Kirkland Clinic, and the VA 
interpreters had not felt that there was compelling evidence 
for asbestosis.  The VA examiner further stated that the 
veteran's normal diffusion speaks against this, as does his 
normal chest X-ray in 2001.  The examiner noted that the 
veteran's longstanding smoking history accounted for his 
obstructive lung disease.  The examiner further noted that 
asbestosis related lung disease would be expected to cause 
more of an interstitial pattern and the previous X-ray had 
not shown that.  In addition, the VA x-ray had not shown 
pleural plaques which were a sign of asbestos related 
disease.  The examiner concluded that, after review of all of 
the information, in his opinion there was not evidence of 
asbestos related lung disease in this case.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
After weighing all of the evidence, the Board finds that the 
evidence shows that the veteran does not currently have any 
clinically identifiable residuals of exposure to asbestos.  
The Board finds that the opinion by the VA physician in 
January 2003 has greater probative value than the other older 
medical evidence.  The Board notes that the VA examination 
was based on a complete review of all of the evidence 
including a physical examination of the veteran and review of 
his past medical treatment records.  The Board also notes 
that the older evidence which purports to show the presence 
of asbestosis was apparently prepared in connection with some 
type of asbestos litigation as it was done at the request of 
attorneys.  Thus, that evidence may not have been unbiased 
when viewed in the same light as more recent findings.  
Finally, the Board notes that the conclusion by the VA 
examiner that the veteran's lung problems would be explained 
by his long history of heavy smoking rather than asbestos 
exposure seems logical, while the other medical evidence 
purporting to show the presence of asbestosis did not 
adequately address that point.  Accordingly, the Board 
concludes that residuals of exposure to asbestos were not 
incurred in or aggravated by service.


ORDER

Service connection for residuals of asbestos exposure is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


